JS 44C/SDNY
REV.
10/01/2020

Case 1:21-cv-03195-SHS dager uceiee-sHeiee 04/13/21 Page 1 of 2

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS

Marino Castaneda Rivera, individually and on behalf of others similarly

situated,

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Michael A. Faillace. Michael Faillace & Associates, P.C.

60 East 42nd Suite 4510, New ‘York, NY 10155

(212) 317-1200

DEFENDANTS

Columbus Bakery LLC d/b/a H&H Bagels) and Miguel Flores,

ATTORNEYS (IF KNOWN)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Plaintiffs seek unpaid overtime wages pursuant to The Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.

Judge Previously Assigned

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? NofJrves]

If yes, was this case Vol.[“]Invol. [|] Dismissed. No[-] Yes [_]

No [x]

IS THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

CONTRACT

[ ]110 INSURANCE

[1120 MARINE

[ 1130 MILLER ACT

[ 1140 NEGOTIABLE
INSTRUMENT

[ 1150 RECOVERY OF
OVERPAYMENT &
ENFORCEMENT

OF JUDGMENT
1 MEDICARE ACT
2 RECOVERY OF
DEFAULTED
STUDENT LOANS
(EXCL VETERANS)
RECOVERY OF
OVERPAYMENT
OF VETERAN'S
BENEFITS
STOCKHOLDERS
SUITS
OTHER
CONTRACT
CONTRACT
PRODUCT
LIABILITY
[ ]196 FRANCHISE

[ ]153

[ ]160

[ ] 190

[ 1195

REAL PROPERTY

[ ]210 LAND
CONDEMNATION

[ ]220 FORECLOSURE

[ ] 230 RENT LEASE &
EJECTMENT

[ ] 240 TORTS TO LAND

[ ] 245 TORT PRODUCT
LIABILITY

[ ] 290 ALL OTHER

REAL PROPERTY

TORTS

PERSONAL INJURY

[ 1310 AIRPLANE

[ 1315 AIRPLANE PRODUCT
LIABILITY

[ ]320 ASSAULT, LIBEL &
SLANDER

[ 1330 FEDERAL
EMPLOYERS’
LIABILITY

[ ]340 MARINE

[ 1345 MARINE PRODUCT
LIABILITY

[ 1350 MOTOR VEHICLE

[ 1355 MOTOR VEHICLE
PRODUCT LIABILITY

[ 1360 OTHER PERSONAL
INJURY

[ 1362 PERSONAL INJURY -
MED MALPRACTICE

ACTIONS UNDER STATUTES

CIVIL RIGHTS

[ ]440 OTHER CIVIL RIGHTS
(Non-Prisoner)

[ 1441 VOTING

[ 1442 EMPLOYMENT

[ 1443 HOUSING/
ACCOMMODATIONS

[ 1445 AMERICANS WITH
DISABILITIES -
EMPLOYMENT

[ ]446 AMERICANS WITH
DISABILITIES -OTHER

[ ]448 EDUCATION

Check if demanded in complaint:

 

 

 

 

DEMAND $$

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

_ OTHER

Check YES only if demanded in complaint
JURY DEMAND: El YES LNO

Yes |

Ifyes, give date

NATURE GF SUIT

PERSONAL INJURY
[ ]367 HEALTHCARE/

PHARMACEUTICAL PERSONAL

INJUR Y/PRODUCT LIABILITY

[ ]365 PERSONAL INJURY
PRODUCT LIABILITY

[ ]368 ASBESTOS PERSONAL
INJURY PRODUCT
LIABILITY

PERSONAL PROPERTY

[ ]370 OTHER FRAUD
[ ]371 TRUTH IN LENDING

[ ]380 OTHER PERSONAL
PROPERTY DAMAGE

[ ]385 PROPERTY DAMAGE
PRODUCT LIABILITY

PRISONER PETITIONS

[ ]463 ALIEN DETAINEE

[ ]510 MOTIONS TO
VACATE SENTENCE
28 USC 2255

[ ]530 HABEAS CORPUS

[ ]535 DEATH PENALTY

[ ]540 MANDAMUS & OTHER

PRISONER CIVIL RIGHTS

[ ]550 CIVIL RIGHTS
[ ]555 PRISON CONDITION
[ ] 560 CIVIL DETAINEE

FORFEITURE/PENALTY

[ ]825 DRUGS RELATED
SEIZURE OF PROPERTY
21 USC 881
[ ]590 OTHER

PROPERTY RIGHTS

[ ]820 COPYRIGHTS
[ ]830 PATENT

ACTIONS UNDER STATUTES

BANKRUPTCY

[ ]422 APPEAL
28 USC 158

[ ]423 WITHDRAWAL
28 USC 157

[ ] 880 DEFEND TRADE SECRETS ACT

[ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION

[ ]840 TRADEMARK

LABOR

[x] 710 FAIR LABOR
STANDARDS ACT

[ ] #20 LABOR/MGMT
RELATIONS

[ ] 740 RAILWAY LABOR ACT

[ ] 751 FAMILY MEDICAL
LEAVE ACT (FMLA}
[ ] 790 OTHER LABOR

LITIGATION
[ ] 791 EMPL RET INC

SOCIAL SECURITY

[ 1861 HIA (139577)
[| 1862 BLACK LUNG (923)

[ 1863 DIWC/DIVWY (405(a))
[ ]864 SSID TITLE XVI

[ 1865 RS! (405(g))

FEDERAL TAX SUITS

[ ]870 TAXES (U.S. Plaintiff or

Defendant)
[ ]871 IRS-THIRD PARTY
26 USC 7609

SECURITY ACT (ERISA)

IMMIGRATION

[ ]462 NATURALIZATION
APPLICATION

[ ]465 OTHER IMMIGRATION
ACTIONS

CONDITIONS OF CONFINEMENT

__ &Case No.

OTHER STATUTES

[ 1375 FALSE CLAIMS

[ 1276 QUITAM

[ ]400 STATE
REAPPORTIONMENT

[ 1410 ANTITRUST

[ ]430 BANKS & BANKING

[ ]450 COMMERCE

[ ]460 DEPORTATION

[ ]470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[ ]480 CONSUMER CREDIT

[ ]485 TELEPHONE CONSUMER
PROTECTION ACT

[ ]490 CABLE/SATELLITE TV

[ ]850 SECURITIES
COMMODITIES
EXCHANGE

[ ]890 OTHER STATUTORY
ACTIONS

[ ]891 AGRICULTURAL ACTS

[ ]893 ENVIRONMENTAL
MATTERS
[ ]895 FREEDOM OF
INFORMATION ACT
[ ] 896 ARBITRATION
[ ] 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ ] 950 CONSTITUTIONALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN $.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137?

IF SO, STATE:

__ JUDGE

 

DOCKET NUMBER___

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form |H-32).
Case 1:21-cv-03195-SHS Document 2 Filed 04/13/21 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original | 2 Removed from [|3 Remanded [| A Reinstated or | 5 Transferred from [16 Meee Ll? ae
Proceeding State Court Fo Reopened (Specify District) (Tian stew’ed) Magistrate Judge
[| a. allpartiesrepresented = court
Cl 8 Multidistrict Litigation (Direct File)
[ ] b. Atleast one party
is pro se.

(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE

[]2 U.S. DEFENDANT 3 FEDERAL QUESTION
(U.S. NOT A PARTY)

[] 1 U.S. PLAINTIFF

(_]4 DIVERSITY

CITIZENSHIP BELOW.

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY}

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A

FOREIGN COUNTRY

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Marino Castaneda Rivera: Bronx County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

PTF DEF
[]3[]3

[]4[14

PTF DEF
INCORPORATED and PRINCIPAL PLACE []5 []5
OF BUSINESS IN ANOTHER STATE
FOREIGN NATION []6 []6

Columbus Bakery LLC: 526 Columbus Avenue, New York, NY 10024, New York County
Miguel Flores: 526 Columbus Avenue, New York, NY 10024, New York County

DEFENDANT (S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN

THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO:
/s/ Michael Faillace
DATE 4/13/2021
SIGNATURE OF ATTORNEY OF RECORD
RECEIPT #

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge

L] WHITE PLAINS

MANHATTAN

ADMITTED TO PRACTICE IN THIS DISTRICT
[] NO

[x] YES (DATE ADMITTED Mo.Feb_ yr. 1985)
Attorney Bar Code # MF-8436

is so Designated.

 

Ruby J. Krajick, Clerk of Court by

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Clear Form Save

Deputy Clerk, DATED

Print
